Exhibit 10.4

SETTLEMENT AGREEMENT

This Settlement Agreement (Agreement) is entered into among the United States of
America, acting through the United States Department of Justice and on behalf of
the Office of Inspector General (OIG-HHS) of the Department of Health and Human
Services (HHS) (collectively the “United States”), Odyssey Healthcare, Inc.
(“Odyssey”), and Relators Debora Rouse, Jane Tuchalski, and Bryan Dingus
(hereafter collectively referred to as “the Parties”), through their authorized
representatives.

RECITALS

A. Odyssey is a corporation that, by and through its various subsidiaries’
hospice program locations, provides hospice services to patients in the United
States. Odyssey is incorporated in the State of Delaware and maintains its
headquarters in Atlanta, Georgia.

B. On May 2, 2008, Debora Rouse and Jane Tuchalski filed a qui tam action in the
United States District Court for Eastern District of Wisconsin, captioned United
States of American ex rel. Rouse. et al. v. Odyssey Healthcare, Inc., Case
No. 08-C-0383 (Civil Action).

B. On March 5, 2009, Bryan Dingus filed a qui tam action in the United States
District Court for the Eastern District of Wisconsin, captioned United States of
America ex rel. Dingus vs. Odyssey Healthcare, Inc., Case No. 09-C-0254.

C Relators alleged that Odyssey submitted claims for continuous home care
services that were unnecessary or that were not provided in accordance with
requirements of the Medicare Program (Medicare), Title XVIII of the Social
Security Act, 42 U.S.C. §§ 1395-1395kkk-l.

 

Settlement Agreement between

the United States, Odyssey Healthcare,

Debora Rouse, Jane Tuchalski, and

Bryan Dingus

   Page 1 of 15   



--------------------------------------------------------------------------------

D. The United States contends that it has certain civil claims against Odyssey
arising from the submission of claims to Medicare for continuous home care
services that were unnecessary because the patients were not experiencing a
crisis or that were not performed in accordance with Medicare requirements set
forth at 42 C.F.R. §§ 418.302(b)(2) and 418.204(a), during the period from
January 1, 2006 through January 22, 2009. That conduct is referred to below as
the Covered Conduct.

E. This Settlement Agreement is neither an admission of liability by Odyssey nor
a concession by the United States that its claims are not well founded.

F. Relator claims entitlement under 31 U.S.C. § 3730(d) to a share of the
proceeds of this Settlement Agreement and to Relator’s reasonable expenses,
attorneys’ fees and costs.

To avoid the delay, uncertainty, inconvenience, and expense of protracted
litigation of the above claims, and in consideration of the mutual promises and
obligations of this Settlement Agreement, the Parties agree and covenant as
follows:

TERMS AND CONDITIONS

1. No later than seven (7) days after the Effective Date of this Agreement,
Odyssey

shall:

 

  a. Pay $25,000,000.00 (the Settlement Amount) to the United States by
electronic funds transfer pursuant to written instructions to be provided by the
Office of the United States Attorney for the Eastern District of Wisconsin; and

 

  b. Pay Relator Rouse in full satisfaction of her anti-retaliation claims under
31 U.S.C. § 3730(h) and attorneys fees and costs under 31 U.S.C. § 3730(d)
pursuant to a separate written settlement agreement; and

 

Settlement Agreement between

the United States, Odyssey Healthcare,

Debora Rouse, Jane Tuchalski, and

Bryan Dingus

   Page 2 of 15   



--------------------------------------------------------------------------------

  c. Pay Relator Tuchalski in full satisfaction of her anti-retaliation claims
under 31 U.S.C. § 3730(h) and attorneys fees and costs under 31 U.S.C. § 3730(d)
pursuant to a separate written settlement agreement; and

 

  d. Pay Relator Dingus in full satisfaction of his anti-retaliation claims
under 31 U.S.C. § 3730(h) and attorneys fees and costs under 31 U.S.C. § 3730(d)
pursuant to a separate written settlement agreement.

2. Conditioned upon the United States receiving the Settlement Amount from
Odyssey and as soon as feasible after receipt, the United States shall pay
$4,687,500.00 for the relators’ share to either (a) an escrow account jointly
designated by all the Relators by electronic funds transfer pursuant to written
instruction to be provided by counsel; or (b) at the option of the United States
and with leave of court, to the Clerk of Court pursuant to Fed. R. Civ. P. 67.
All parties to this Agreement consent to the United States depositing the
relators’ share with the Clerk pursuant to option (b) at its discretion.

3. Subject to the exceptions in Paragraph 6 (concerning excluded claims) below,
and conditioned upon Odyssey’s full payment of the Settlement Amount, the United
States releases Odyssey from any civil or administrative monetary claim the
United States has for the Covered Conduct under the False Claims Act, 31 U.S.C.
§§ 3729-3733; the Civil Monetary Penalties Law, 42 U.S.C, § 1320a-7a; the
Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812, or the common law
theories of recoupment, payment by mistake, unjust enrichment, and fraud, or any
other cause of action which the Department of Justice, Civil Division has
authority to assert and compromise under 28 C.F.R. Part 0. Subpart I, § 0.45 for
the Covered Conduct only.

 

Settlement Agreement between

the United States, Odyssey Healthcare,

Debora Rouse, Jane Tuchalski, and

Bryan Dingus

   Page 3 of 15   



--------------------------------------------------------------------------------

4. Subject to the exceptions in Paragraph 6 below (concerning excluded claims),
and conditioned upon Odyssey’s full payment of the Settlement Amount, Relators,
for themselves and for their heirs, successors, attorneys, agents, and assigns,
individually and collectively, release Odyssey from the following: any and all
claims whatsoever that Relators have or may have arising from or relating to the
Covered Conduct or Civil Action; any civil monetary claim Relators have on
behalf of the United States for the Covered Conduct under the False Claims Act,
31 U.S.C. §§ 3729-3733; any or all claims or share of claims that Relators have
or may have or that any State, entity, or person has or may have, arising from
or relating to the Covered Conduct or the Civil Action under any statutory
provisions; any and all claims Relators have or may have under the False Claims
Act, 31 U.S.C. 3730(d), for fees and costs, under the anti-retaliation
provisions of the False Claims Act, 31 U.S.C. § 3730(h), under any whistleblower
protection statute, or under any common law theories of liability; and any and
all other claims now known or that reasonably should be known by Relators

5. In consideration of the obligations of Odyssey in this Agreement and the
Corporate Integrity Agreement (CIA), entered into between OIG-HHS and Odyssey,
conditioned upon Odyssey’s full payment of the Settlement Amount, the OIG-HHS
agrees to release and refrain from instituting, directing, or maintaining any
administrative action seeking exclusion from Medicare, Medicaid, and other
Federal health care programs (as defined in 42 U.S.C. § 1320a-7b(f)) against
Odyssey under 42 U.S.C. § 1320a-7a (Civil Monetary Penalties Law) or 42 U.S.C. §
1320a-7(b)(7) (permissive exclusion for fraud, kickbacks, and other prohibited
activities) for the Covered Conduct, except as reserved in Paragraph 6
(concerning excluded claims), below, and as reserved in this Paragraph. The
OIG-HHS expressly reserves all rights to

 

Settlement Agreement between

the United States, Odyssey Healthcare,

Debora Rouse, Jane Tuchalski, and

Bryan Dingus

   Page 4 of 15   



--------------------------------------------------------------------------------

comply with any statutory obligations to exclude Odyssey from Medicare,
Medicaid, and other Federal health care programs under 42 U.S.C. § 1320a-7(a)
(mandatory exclusion) based upon the Covered Conduct. Nothing in this Paragraph
precludes the OIG-HHS from taking action against entities or persons, or for
conduct and practices, for which claims have been reserved in Paragraph 6,
below.

6. Notwithstanding the releases given in paragraphs 3 and 5 of this Agreement,
or any other term of this Agreement, the following claims of the United States
are specifically reserved and are not released:

 

  a. Any liability arising under Title 26, U.S. Code (Internal Revenue Code);

 

  b. Any criminal liability;

 

  c. Except as explicitly stated in this Agreement, any administrative
liability, including mandatory exclusion from Federal health care programs;

 

  d. Any liability to the United States (or its agencies) for any conduct other
than the Covered Conduct;

 

  e. Any liability based upon obligations created by this Agreement;

 

  f. Any liability for express or implied warranty claims or other claims for
defective or deficient products or services, including quality of goods and
services; and

 

  g. Any liability for personal injury or property damage or for other
consequential damages arising from the Covered Conduct.

 

Settlement Agreement between

the United States, Odyssey Healthcare,

Debora Rouse, Jane Tuchalski, and

Bryan Dingus

   Page 5 of 15   



--------------------------------------------------------------------------------

  h. Any liability to the United States for amounts due under 42 C.F.R. §
418.308.

7. Relators and their heirs, successors, attorneys, agents, and assigns shall
not object to this Agreement but agree and confirm that this Agreement is fair,
adequate, and reasonable under all the circumstances, pursuant to 31 U.S.C. §
3730(c)(2)(B). Conditioned upon Relators’ receipt of the payment described in
Paragraph 2, Relators and their heirs, successors, attorneys, agents, and
assigns fully and finally release, waive, and forever discharge the United
States, its agencies, officers, agents, employees, and servants, from any claims
arising from the filing of the Civil Action or under 31 U.S.C. § 3730, and from
any claims to a share of the proceeds of this Agreement and/or the Civil Action.

8. Relators, for themselves, and for their heirs, successors, attorneys, agents,
and assigns, release Odyssey, and its officers, agents, and employees, from any
liability to Relators arising from the filing of the Civil Action, or under 31
U.S.C. § 3730(d) for expenses or attorney’s fees and costs.

9. Odyssey waives and shall not assert any defenses Odyssey may have to any
criminal prosecution or administrative action relating to the Covered Conduct
that may be based in whole or in part on a contention that, under the Double
Jeopardy Clause in the Fifth Amendment of the Constitution, or under the
Excessive Fines Clause in the Eighth Amendment of the Constitution, this
Agreement bars a remedy sought in such criminal prosecution or administrative
action. Nothing in this paragraph or any other provision of this Agreement
constitutes an agreement by the United States concerning the characterization of
the Settlement Amount for purposes of the Internal Revenue laws, Title 26 of the
United States Code.

 

Settlement Agreement between

the United States, Odyssey Healthcare,

Debora Rouse, Jane Tuchalski, and

Bryan Dingus

   Page 6 of 15   



--------------------------------------------------------------------------------

10. Odyssey fully and finally releases the United States, its agencies,
officers, agents, employees, and servants, from any claims (including attorney’s
fees, costs, and expenses of every kind and however denominated) that Odyssey
has asserted, could have asserted, or may assert in the future against the
United States, its agencies, officers, agents, employees, and servants, related
to the Covered Conduct and the United States’ investigation and prosecution
thereof.

11. The Settlement Amount shall not be decreased as a result of the denial of
claims for payment now being withheld from payment by any Medicare carrier,
intermediary, or Medicare Administrative Contractor (MAC) or any state payer,
related to the Covered Conduct; and Odyssey agrees not to resubmit to any
Medicare carrier, intermediary, or Administrative Contractor or any state payer
any previously denied claims related to the Covered Conduct, and agrees not to
appeal any such denials of claims.

12. Odyssey agrees to the following:

 

  a. Unallowable Costs Defined: All costs (as defined in the Federal Acquisition
Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of the Social
Security Act, 42 U.S.C. §§ 1395-1395kkk-l and 1396-1396w-5; and the regulations
and official program directives promulgated thereunder) incurred by or on behalf
of Odyssey, its present or former officers, directors, employees, shareholders,
and agents in connection with:

 

  (1) the matters covered by this Agreement;

 

Settlement Agreement between

the United States, Odyssey Healthcare,

Debora Rouse, Jane Tuchalski, and

Bryan Dingus

   Page 7 of 15   



--------------------------------------------------------------------------------

  (2) the United States’ audit(s) and civil investigation(s) of the matters
covered by this Agreement;

 

  (3) Odyssey’s investigation, defense, and corrective actions undertaken in
response to the United States’ audit(s) and civil investigation(s) in connection
with the matters covered by this Agreement (including attorney’s fees);

 

  (4) the negotiation and performance of this Agreement;

 

  (5) the payment Odyssey makes to the United States pursuant to this Agreement
and any payments that Odyssey may make to Relators, including costs and
attorneys fees; and

 

  (6) the negotiation of, and obligations undertaken pursuant to the CIA to:

 

  (i) retain an independent review organization to perform annual reviews as
described in Section III of the CIA; and

 

  (ii) prepare and submit reports to the OIG-HHS are unallowable costs for
government contracting purposes and under the Medicare Program, Medicaid
Program, TRICARE Program, and Federal Employees Health Benefits Program (FEHBP)
(hereinafter referred to as Unallowable Costs). However, nothing in this
paragraph 12.a.(6) that may apply to the obligations undertaken pursuant to the
CIA affects the status of costs that are not allowable based on any other
authority applicable to Odyssey.

 

Settlement Agreement between

the United States, Odyssey Healthcare,

Debora Rouse, Jane Tuchalski, and

Bryan Dingus

   Page 8 of 15   



--------------------------------------------------------------------------------

  b. Future Treatment of Unallowable Costs: Unallowable Costs shall be
separately determined and accounted for by Odyssey, and Odyssey shall not charge
such Unallowable Costs directly or indirectly to any contracts with the United
States or any State Medicaid program, or seek payment for such Unallowable Costs
through any cost report, cost statement, information statement, or payment
request submitted by Odyssey or any of its subsidiaries or affiliates to the
Medicare, Medicaid, TRICARE, or FEHBP Programs.

 

  c. Treatment of Unallowable Costs Previously Submitted for Payment: Odyssey
further agrees that within 120 days of the Effective Date of this Agreement it
shall identify to applicable Medicare and TRICARE fiscal intermediaries,
carriers, and/or contractors and MACs, and Medicaid and FEHBP fiscal agents, any
Unallowable Costs (as defined in this Paragraph) included in payments previously
sought from the United States, or any State Medicaid program, including, but not
limited to, payments sought in any cost reports, cost statements, information
reports, or payment requests already submitted by Odyssey or any of its
subsidiaries or affiliates, and shall request, and agree, that such cost
reports, cost statements, information reports, or payment requests, even if
already settled, be adjusted to account for the effect of the inclusion of the

 

Settlement Agreement between

the United States, Odyssey Healthcare,

Debora Rouse, Jane Tuchalski, and

Bryan Dingus

   Page 9 of 15   



--------------------------------------------------------------------------------

  Unallowable Costs. Odyssey agrees that the United States, at a minimum, shall
be entitled to recoup from Odyssey any overpayment plus applicable interest and
penalties as a result of the inclusion of such Unallowable Costs on
previously-submitted cost reports, information reports, cost statements, or
requests for payment.

Any payments due after the adjustments have been made shall be paid to the
United States pursuant to the direction of the Department of Justice and/or the
affected agencies. The United States reserves its rights to disagree with any
calculations submitted by Odyssey or any of its subsidiaries or affiliates on
the effect of inclusion of Unallowable Costs (as defined in this Paragraph) on
Odyssey or any of its subsidiaries or affiliates’ cost reports, cost statements,
or information reports,

 

  d. Nothing in this Agreement shall constitute a waiver of the rights of the
United States to audit, examine, or re-examine Odyssey’s books and records to
determine that no Unallowable Costs have been claimed in accordance with the
provisions of this Paragraph.

13. This Agreement is intended to be for the benefit of the Parties only. The
Parties do not release any claims against any other person or entity, except to
the extent provided for in Paragraph 14 (waiver for beneficiaries paragraph),
below.

14. Odyssey agrees that it waives and shall not seek payment for any of the
health care billings covered by this Agreement from any health care
beneficiaries or their parents, sponsors, legally responsible individuals, or
third party payors based upon the claims defined as Covered Conduct.

 

Settlement Agreement between

the United States, Odyssey Healthcare,

Debora Rouse, Jane Tuchalski, and

Bryan Dingus

   Page 10 of 15   



--------------------------------------------------------------------------------

15. Upon receipt of the payment described in Paragraph 1, above, the United
States and the Relators shall promptly sign and file in the Civil Action a Joint
Stipulation of Dismissal with prejudice of the Civil Action pursuant to Rule
41(a)(I).

16. Each Party shall bear its own legal and other costs incurred in connection
with this matter, including the preparation and performance of this Agreement.

17. Each Party and signatory to this Agreement represents that it freely and
voluntarily enters in to this Agreement without any degree of duress or
compulsion.

18. This Agreement is governed by the laws of the United States. The exclusive
jurisdiction and venue for any dispute relating to this Agreement is the United
States District Court for the Eastern District of Wisconsin. For purposes of
construing this Agreement, this Agreement shall be deemed to have been drafted
by all Parties to this Agreement and shall not, therefore, be construed against
any Party for that reason in any subsequent dispute.

19. This Agreement constitutes the complete agreement between the Parties. This
Agreement may not be amended except by written consent of the Parties.

20. The undersigned counsel represent and warrant that they are fully authorized
to execute this Agreement on behalf of the persons and entities indicated below.

21. This Agreement may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same Agreement.

22. This Agreement is binding on Odyssey’s successors, transferees, heirs, and
assigns.

 

Settlement Agreement between

the United States, Odyssey Healthcare,

Debora Rouse, Jane Tuchalski, and

Bryan Dingus

   Page 11 of 15   



--------------------------------------------------------------------------------

23. This Agreement is binding on Relators’ successors, transferees, heirs, and
assigns.

24. All parties consent to the United States’ disclosure of this Agreement, and
information about this Agreement, to the public.

25. This Agreement is effective on the date of signature of the last signatory
to the Agreement (Effective Date of this Agreement). Facsimiles, scans, or other
electronic means of signatures shall constitute acceptable, binding signatures
for purposes of this Agreement.

 

Settlement Agreement between

the United States, Odyssey Healthcare,

Debora Rouse, Jane Tuchalski, and

Bryan Dingus

   Page 12 of 15   



--------------------------------------------------------------------------------

 

    THE UNITED STATES OF AMERICA DATED: 2/15/2012     BY:   /s/ James L.
Santelle      

JAMES L. SANTELLE

United States Attorney

STACY C. GERBER WARD

Assistant United States Attorney

United States Attorney’s Office

Eastern District of Wisconsin

 

DATED: 2/13/12     BY:   /s/ Jonathan H. Gold       JONATHAN H. GOLD      

Trial Attorney

Commercial Litigation Branch

Civil Division

 

DATED: 2/13/12     BY:   /s/ Gregory E. Demske       GREGORY E. DEMSKE      

Assistant Inspector General for Legal Affairs

Office of Counsel to the

Inspector General

Office of Inspector General

United States Department of

Health and Human Services

 

Settlement Agreement between

the United States, Odyssey Healthcare,

Debora Rouse, Jane Tuchalski, and

Bryan Dingus

   Page 13 of 15   



--------------------------------------------------------------------------------

 

    ODYSSEY HEALTHCARE. INC.—DEFENDANT DATED: 2/6/2012     BY:   /s/ Tony
Strange       TONY STRANGE       Chief Executive Officer and President

 

DATED: 2-7-2012     BY:   /s/ Gary W. Eiland       GARY W. EILAND (as to form
only)       King & Spalding LLP       Counsel for Odyssey Healthcare

 

Settlement Agreement between

the United States, Odyssey Healthcare,

Debora Rouse, Jane Tuchalski, and

Bryan Dingus

   Page 14 of 15   



--------------------------------------------------------------------------------

 

    RELATORS DATED: l-31-12     BY:   /s/ Debora Rouse       DEBORA ROUSE

 

DATED: 1.31.12     BY:   /s/ Alan C. Olson      

ALAN C. OLSON

Alan C. Olson & Associates

Counsel for Relator Debora Rouse

 

DATED: 1/27/12     BY:   /s/ Jane Tuchalski       JANE TUCHALSKI

 

DATED: 1/27/12     BY:   /s/ Nola Hitchcock Cross      

NOLA HITCHCOCK CROSS

Cross Law Firm

Counsel for Relator Jane Tuchalski

 

DATED: 01/31/12     BY:   /s/ Bryan Dingus       BRYAN DINGUS

 

DATED: 01/31/12     BY:  

/s/ Marcella Auerbach

     

MARCELLA AUERBACH

Nolan & Auerbach PA

Counsel for Relator Bryan Dingus

 

Settlement Agreement between

the United States, Odyssey Healthcare,

Debora Rouse, Jane Tuchalski, and

Bryan Dingus

   Page 15 of 15   